[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                               DECEMBER 10, 2007
                              No. 07-11906                     THOMAS K. KAHN
                          Non-Argument Calendar                    CLERK
                        ________________________

                            BIA No. A79-497-268

JUAN BOLIVAR SOLER,


                                                                 Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,


                                                                Respondent.


                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (December 10, 2007)

Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

     Juan Bolivar Soler seeks review of the Board of Immigration Appeals’
(“BIA”) order affirming the Immigration Judge’s (“IJ”) order of removal and

denial of his application for asylum and withholding of removal under the

Immigration and Nationality Act (“INA”) and relief under the Convention Against

Torture (“CAT”), 8 U.S.C. § 1231(b)(3), 8 C.F.R. § 208.16(c).

      Bolivar Soler, a native and citizen of Colombia, was admitted to the United

States on or about August 29, 2000, as a nonimmigrant with authorization to

remain in the United States until February 28, 2001. The Department of Homeland

Security (“DHS”) issued Bolivar Soler a Notice to Appear (“NTA”), charging that

he was subject to removal under INA § 237(a)(1), 8 U.S.C. § 1227(a)(1), as an

alien who remained in the United States for a time longer than permitted.

      Bolivar Soler subsequently filed an application for asylum, withholding of

removal, and relief under CAT. In his application, Bolivar Soler indicated that he

was a member of the Colombian Liberal Party and was “under death threats by [the

Revolutionary Armed Forces of Colombia (“FARC”)] in Colombia.” According to

Bolivar Soler, the FARC declared him “a military objective because of [his]

political activity and for [his] participation in a particular social group.” As

corroboration, Bolivar Soler included in his asylum application letters from three

Liberal party members stating that his political campaigning was suspended

because he began to receive death threats from the FARC, as well as several

articles regarding country conditions in Colombia.
                                           2
      At the asylum hearing, Bolivar Soler testified that in May 2000, the FARC

called him and told him to stop his work with the Liberal party and to stay out of

the neighborhoods in which he had been campaigning for an upcoming election.

Altogether, Bolivar Soler received 35 to 45 calls from the FARC. On August 10,

2000, Bolivar Soler’s secretary gave him a message that the FARC had declared

him a “military objective.” On August 14, 2000, Bolivar Soler found his car with

the tires punctured and a sign on the hood that said “death to the traitor of the

people.” The next day, a vehicle attempted to run over Bolivar Soler as he was

crossing the street. Although Bolivar Soler initially believed that it was a drunk

driver, he received a call later that evening from a member of the FARC who told

him: “[Y]ou saved yourself this time, but before October, we’re going to blow you

to pieces.” Soon after these incidents, on August 29, 2000, Bolivar Soler left

Colombia. Bolivar Soler stated that if he and his family were to return to

Colombia, the FARC would kill them. Bolivar Soler testified that he did not report

any of the incidents to the police because police protection was offered only to

those “persons that are representatives in the fighting, candidates, governors,

mayors,” and “[d]oing that would be much more, would cost me more

(indiscernible) due to the fact that many members of the guer[r]illas are, were

infiltrated in the military ranks (indiscernible).”

      The IJ denied Bolivar Soler’s application for asylum, withholding of
                                            3
removal, and CAT relief. In his oral decision, the IJ found Bolivar Soler’s

testimony consistent with his written application but found that the acts Bolivar

Soler complained of were not so extreme as to rise to the level of persecution.

       The BIA subsequently affirmed the IJ and dismissed Bolivar Soler’s appeal,

finding that the threats and other incidents related by Bolivar Soler did not rise to

the level of past persecution, and, therefore, that he was not entitled to a

presumption of a well-founded fear of persecution. Thus, the BIA determined that

Bolivar Soler did not show he was entitled to asylum, withholding of removal, or

CAT relief.

                                    I. Jurisdiction

      On appeal, Bolivar Soler makes three arguments over which the government

contends that this Court lacks jurisdiction. First, Bolivar Soler argues that the IJ

erred by: (1) failing to acknowledge the supporting letters and country reports he

submitted; and (2) determining that he did not suffer past persecution. Second,

Bolivar Soler argues that the IJ erred by denying him CAT relief. Third, Bolivar

Soler argues that the IJ erred by failing to rule on his request for a voluntary

departure.

      Bolivar Soler did not present to the BIA the arguments that (1) the IJ erred

by failing to rule on his request for a voluntary departure, or (2) the IJ erred by

denying him CAT relief. Therefore, he did not exhaust his administrative remedies
                                            4
with regard to those issues, and we therefore have no jurisdiction to consider them.

However, Bolivar Soler argued before the BIA that the IJ erred by failing to

acknowledge the letters he submitted to the court in support of his position. In

addition, Bolivar Soler raised the claim that he was unable to avail himself of the

protection of his home country when he stated in his brief that “[C]ountry

condition reports show that the Government of Colombia is unable to protect its

citizens from the FARC.” Finally, by repeatedly asserting that he established that

he suffered past persecution, based, in part, on the letters and other supporting

documentation, Bolivar Soler exhausted the issue of past persecution before the

BIA. Since, Bolivar Soler raised these arguments before the BIA, we have

jurisdiction to consider them.

                                 II. Past Persecution

      Bolivar Soler argues that the IJ erred by finding that he did not suffer past

persecution because, after a series of escalating events, the FARC attempted to kill

him by running him over with a car. Bolivar Soler contends that his testimony was

entitled to great weight because the IJ found that he was credible and that his

testimony was consistent with his application. Moreover, Bolivar Soler asserts that

he presented extensive documentation that supported his position, including

several letters that explicitly referred to the FARC by name and published reports

from respected organizations. Thus, because he established that he suffered past
                                           5
persecution, Bolivar Soler contends that he was entitled to a rebuttable

presumption of a well-founded fear of future persecution.

      We have indicated that “persecution is an extreme concept, requiring more

than a few isolated incidents of verbal harassment or intimidation, and that mere

harassment does not amount to persecution.” Sepulveda v. U.S. Attorney Gen.,

401 F.3d 1226, 1231 (11th Cir. 2005) (quotations omitted). Nonetheless, we have

also held that “attempted murder is persecution.” Sanchez-Jimenez, 492 F.3d at

1233; see also Mejia v. U.S. Attorney Gen., 498 F.3d 1253, 1258–59 (11th Cir.

2007) (applying Sanchez-Jimenez to the use of other projectiles as weapons, in that

case, a rock). Moreover, “[i]n assessing past persecution we are required to

consider the cumulative impact of the mistreatment the petitioner[] suffered.”

Mejia, 498 F.3d at 1258 (emphasis in original).

      Based on the undisputed record, we have no difficulty finding that Bolivar

Soler suffered past persecution. In addition to numerous threatening telephone

calls, Bolivar Soler received a call from the FARC specifically indicating that he

had been declared a “military objective.” Just days later, Bolivar Soler found his

tires punctured and a sign on the hood that said “death to the traitor of the people.”

The following day, a member of the FARC attempted to run over and kill Bolivar

Soler with a car. After Bolivar Soler narrowly escaped, he received a phone call

later that evening from a member of the FARC who confirmed the murder attempt,
                                           6
telling him: “[Y]ou saved yourself this time, but before October, we’re going to

blow you to pieces.” In considering the cumulative effects of the escalating

threats, and because there was credible evidence that the FARC attempted to kill

Bolivar Soler when it tried to run him over with a car, the record compels the

conclusion that he suffered past persecution.1

       Based upon the foregoing discussion and our review of the record and the

parties’ briefs, we dismiss the petition as to Bolivar Soler’s claims that (1) the IJ

erred by failing to rule on his request for a voluntary departure, and (2) the IJ erred

by denying him CAT relief, both for lack of jurisdiction. However, because we

find past persecution, we grant Bolivar Soler’s asylum petition in part and remand

to the BIA to allow the government an opportunity to rebut the presumption of

well-founded fear of future persecution by showing “by a preponderance of the

evidence either that conditions in the country have changed or that the applicant

could avoid future persecution by relocating within the county, if, ‘under all the

circumstances, it would be reasonable to expect the applicant to do so.’” Sanchez-




       1
         The BIA found that Bolivar Soler’s “claim to a well-founded fear of persecution is
undermined by his failure to report the threats he received from the FARC or their attempts to
injure him, and his failure to seek protection or assistance from authorities and his political
party.” However, Bolivar Soler testified that police protection was offered only to officials, not
to average citizens. He also explained that FARC members had infiltrated the military ranks,
making appeal to these sources futile. Based on his credible testimony and what we know of the
situation in Colombia, this explanation sufficiently demonstrates that the government was
unwilling and/or unable to protect him.
                                                  7
Jiminez, 492 F.3d at 1232.2

PETITION GRANTED IN PART, DISMISSED IN PART, AND
REMANDED.




       2
          In order to make this showing, we note that it is not enough for the government to show
simply that the political activities for which Bolivar Soler was made a target were related to his
political activities surrounding the 2000 election. The passing of an election does not necessarily
change the political climate such that it would clear Bolivar Soler from the FARC’s radar. See
Delgado v. U.S. Attorney Gen., 487 F.3d 855, 861 n.4 (11th Cir. 2007) (noting that, even though
the election was over, there were at least a dozen politically motivated killings since).
Moreover, the BIA should consider that, to the extent that Bolivar Soler’s political opinion has
not changed, upon his return, he might well seek to participate in other political activity that
would bring him in conflict with the FARC. Simply put, it is not the election itself, but rather
Bolivar Soler’s political beliefs that made him a target of the FARC’s persecution.
                                                   8